Citation Nr: 0512625	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-05 259A	)	DATE
	)
	)


THE ISSUE

Whether an October 24, 1984, decision of the Board of 
Veterans' Appeals (Board) that denied the veteran's 
application to reopen a claim of service connection for a 
psychiatric disorder, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The veteran's claims of CUE in February 21, 1961, March 24, 
1989, June 15, 1999, Board decisions, and the Board's 
reconsideration of its January 17, 2002, decision, are the 
subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1958.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in an October 
24, 1984, Board decision that denied his application to 
reopen a claim of service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  In an October 24, 1984, decision, the Board denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disorder.

2.  The correct facts, as they were known at the time of the 
October 24, 1984, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

3.  There was a tenable basis for the Board's October 24, 
1984, decision.


CONCLUSION OF LAW

The October 24, 1984, Board decision denying the veteran's 
application to reopen a claim of service connection for a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. 
§§ 20.1403 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA do not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  


Background

The service medical records reflect that the veteran 
sustained trauma to his mouth and jaws, and an April 1957 
physical examination revealed that his mid-jaw was loosely 
united with crepitus and that there was minimal bleeding from 
teeth sites; he was diagnosed as having a bilateral, compound 
fracture of the mandible.  The veteran received significant 
in-service treatment for this injury, on both an inpatient 
and outpatient basis, including undergoing surgery.

On August 15, 1957, the veteran was admitted to the United 
States Naval Hospital at Camp Lejeune, North Carolina, with a 
presenting diagnosis of neuralgia of the left mandible due to 
old fracture.  During the hospitalization, the veteran 
gradually became more depressed, and on September 12, 1957, 
he was afforded a formal psychiatric consultation.  The 
physician reported that the veteran was easily blocked and 
easily moved to tears and that he was not able to talk of 
much beside the "bare facts" of his pain, stemming from his 
jaw injury, and his dislike of the Marine Corps.  He 
exhibited a lack of spontaneity, blocking and an inability to 
express feelings, which suggested to the examiner that there 
was an underlying schizophrenic process.  He added that there 
was some overt evidence of this in the veteran's rigidity and 
his blocking of ideas but reported that there was no need for 
a psychiatric hospitalization.  The examiner opined that he 
doubted that the veteran could ever adjust to being a Marine.  
In addition the hospitalization records reflect that further 
surgery was necessary, but that needed to be deferred until 
the veteran's emotional state was more stable.

The veteran remained hospitalized for several weeks and was 
discharged from the facility on September 21, 1957.  The 
record indicates that he was ordered to appear before a 
Physical Evaluation Board (PEB).  A September 1957 PEB report 
reflects that the veteran was diagnosed as having a schizoid 
personality that was considered noncompensably disabling and 
that existed prior to service.  The report further states 
that the condition was permanent in nature and rendered the 
veteran unfit for military service.  A June 1958 entry 
reflects that the veteran was separated from service in April 
1958 and that he was not afforded a separation examination.

In May 1958, the veteran filed a claim seeking service 
connection for residuals of his in-service jaw injury.  In 
support, he filed a May 1958 affidavit prepared by his 
private physician, Dr. J. D. Woodrum.  The affidavit 
discussed the physical symptoms stemming from the veteran's 
jaw injury.  Dr. Woodrum indicated that the veteran had 
permanent jaw disability, but included no findings or 
conclusions with respect to the veteran's psychiatric 
condition.

In June 1958, the veteran underwent VA general medical and 
dental examinations, the reports of which do not contain 
complaints, findings or conclusions pertinent to his 
psychiatric disability claim.  In September 1958, he was 
afforded a formal VA psychiatric examination.  The veteran 
reported that he had numbness in the center of his jaw.  The 
veteran stated that he had received no treatment since his 
discharge from active duty.

The psychiatrist described the veteran's attitude as quiet 
and composed and reported that there were no abnormal 
gestures or mannerisms.  He indicated that his behavior was 
"fairly well conducted" and that the veteran "carried on 
his personal problems and his condition."  The examiner 
stated that the veteran was slow in answering questions.  
Evaluation of his mental acuity disclosed that his emotional 
tone was "only fair."  The psychiatrist reported that the 
veteran did not exhibit much tension, anxiety or 
apprehension.  There were no phobias, obsessions or 
compulsive trends.  The veteran made personal contact fairly 
well and adjusted himself to his new environment and 
situation.  His conation and action were only fair and his 
attention was easy to attract but hard to hold and direct.

The examination further revealed that his thought processes 
were fair and that his mood and thinking were coherent and 
relevant.  There was no pressure of speech, flight of ideas, 
or thought blocking.  There was also no evidence of ideas of 
reference, persecution, self-elation or self-depreciation, 
and the veteran's memory was good for both recent and remote 
events.  His insight and judgment were only fair, and the 
veteran denied having hallucinations, delusions or illusions.  
The evaluation further disclosed that the veteran was not 
seclusive, and that he had no difficulty concentrating, 
although it did show that he was absent minded.  The examiner 
commented that the veteran "walked along and did not realize 
where he was sometimes," and that his general knowledge, 
information, perception, comprehension and mental grasp were 
"in keeping with his high school education and his 
background."  The sole diagnosis was anxiety, mild, and the 
psychiatrist stated that the veteran was mentally competent.

In an October 1958 rating decision, the RO denied service 
connection for schizoid personality and anxiety reaction.  In 
doing so, the RO noted the veteran was diagnosed as having 
schizoid personality during service, and held that service 
connection was not available for that condition because it 
was a constitutional and developmental abnormality.  The RO 
also observed that the veteran was diagnosed as having 
anxiety reaction, but pointed out that the service medical 
records were negative for any impression of a psychoneurotic 
condition.

The veteran appealed, and in doing so argued that service 
connection was warranted on a secondary basis because his 
psychiatric disability was a consequence of his in-service 
jaw injury.  In addition, his representative maintained, 
"Although the veteran was given a diagnosis of schizoid 
personality in service, it is apparent that a complete 
psychiatric examination has not been made since there was an 
emotional overlay due to his injury."  As such, his 
representative asserted that the veteran should be granted a 
compensable rating for the psychoneurosis secondary to the 
jaw injury.

Thereafter, the veteran identified, by name, the two 
individuals who he reported attacked him while he served in 
the Marine Corps on April 21, 1957, at Parris Island, South 
Carolina, and stated that they were court-martialed for this 
offense.  The Marine Corps, however, responded that the name 
of the second of the servicemen identified by the veteran was 
too common "to locate this particular one," and indicated 
that if the RO was able to provide more information it would 
make a further search.

In December 1958, the veteran's father testified at an RO 
hearing.  He stated that the veteran told him of the incident 
in which he had sustained trauma to his jaws as a consequence 
of a physical attack by two former servicemen who were court-
martialed.  He also indicated that he had visited the veteran 
in the hospital during service.  The veteran's father 
reported that the veteran's personality had changed from what 
it was prior to service and stated that if anything went 
wrong he became upset and frustrated and essentially was not 
able to work due to his nervousness.  He indicated that he 
had employed the veteran prior to service in his business, 
and that the veteran did appliance service and furniture 
selling.  He stated that prior to his period of active duty 
the veteran was an efficient worker who did not lose any 
time, but indicated that following his discharge he worked 
only occasionally due to the in-service incident.  

The RO agreed to afford the veteran another formal VA 
examination, which was conducted in December 1959; however, 
the report reflects that he was examined by a VA orthopedist 
and general surgeon, and the findings and conclusions relate 
only to his physical, i.e., jaw, impairment.

In an August 17, 1960, decision, the Board denied the 
veteran's psychiatric disability claim.  In doing so, the 
Board acknowledged the veteran's contention that he had a 
neuropsychiatric disorder that was secondary to his service-
connected jaw injury and that secondary service connection 
was thus warranted.

In denying the veteran's claim, the Board observed that a 
psychiatric disability was not noted at induction and that 
the veteran was hospitalized in August 1957 to treat symptoms 
stemming from a bilateral fracture of the mandible.  The 
Board recited the findings of the September 1957 inpatient 
psychiatric consult and pointed out that he was diagnosed as 
having schizoid personality, which Marine Corps officials, 
via the PEB report, held pre-existed induction.  The Board 
stated that the schizoid personality was the principal cause 
of the veteran's discharge from service.

The Board further noted that the veteran was afforded a VA 
examination in June 1958 and that no psychiatric disability 
was diagnosed.  He was also afforded a VA psychiatric 
examination in September 1958 and that psychiatrist diagnosed 
the veteran as having mild anxiety reaction.  In addition, 
the Board acknowledged Dr. Woodrum's May 1958 statement and 
the testimony of the veteran's father at the December 1958 RO 
hearing.

The Board determined that the veteran's schizoid personality, 
which had been diagnosed in service, was a constitutional and 
developmental abnormality that, because of its nature, 
necessarily clearly and unmistakably pre-existed induction.  
The Board further held that there was no evidence showing 
that the condition was aggravated during service.  In 
addition, the Board found that the veteran's anxiety 
reaction, which was initially diagnosed on the September 1958 
VA examination, was not caused by the service-connected jaw 
disability and did not otherwise result from service.  The 
veteran does not challenge the finality of the August 17, 
1960, decision, i.e., he does not assert that it is clearly 
and unmistakably erroneous.

In May 1983, the veteran submitted a report, dated that same 
month, which was prepared by Dr. Woodrum.  That physician 
stated that he had known the veteran his entire life and that 
the veteran had entered the Marine Corps shortly after 
graduating from Hinton High School in Hinton, West Virginia.  
Dr. Woodrum indicated that the veteran developed normally 
until that time, and entered the Marine Corps on January 31, 
1957, and served until he was discharged on April 16, 1958.  
Dr. Woodrum reported that the veteran sustained a traumatic 
injury when he was held and beaten by two fellow Marines, 
which resulted in a comminuted fracture of his jaws and a 
head injury.  He added that since that time the veteran has 
been unable to seek gainful employment and was evaluated 
extensively "on the psychiatric level."  Dr. Woodrum opined 
that the veteran continued to have emotional problems that 
were directly related to the in-service incident and 
requested that he be evaluated with respect to theis 
condition.

In a May 1983 rating decision, the RO declined to reopen the 
veteran's claim of service connection for psychiatric 
disability.  In statements and written argument, the veteran 
and his representative challenged the prior determination on 
the basis that his psychiatric impairment was directly 
related to the in-service physical assault and resulting jaw 
injury.  In doing so, they maintained that the post-service 
symptoms were basically the same as the ones noted during 
service, i.e., depression, and asserted that the veteran was 
misdiagnosed during service so that the military could 
discharge him; they also charged that reasonable doubt had 
not been resolved in his favor.  His representative also 
cited Dr. Woodrum's May 1983 report, in which he stated that 
the veteran was psychologically normal prior to service and 
that his psychiatric disability was related to the in-service 
injury, and asserted that service connection was warranted 
for a neuropsychiatric condition.  Finally, his 
representative stated that the evidence submitted since the 
August 17, 1960, decision constituted a new factual basis for 
service connection for a nervous disorder.

In an October 24, 1984, decision, the Board noted Dr. 
Woodrum's May 1983 report and the RO's determination that it 
did not constitute a new factual basis on which to allow the 
claim.  The Board also acknowledged the veteran's 
contentions, but found that because the evidence of record 
still failed to show that the veteran had had a diagnosed 
psychiatric disability during service, service connection for 
a psychiatric disorder was not warranted.  

In reaching that determination, the Board surveyed the 
pertinent evidence of record, which showed that the veteran 
had no psychiatric disability noted at service induction.  
The Board also observed that he was treated for various 
unrelated complaints during service, including during an in-
service hospitalization, and that he was diagnosed during 
service as having schizoid personality  In addition, the 
Board pointed out that in his May 1958 report, Dr. Woodrum 
did not include a diagnosis of a psychiatric disability.  
Finally, the Board noted that in his December 1958 testimony, 
the veteran's father essentially testified that the veteran 
did not have a psychiatric disability prior to service.  The 
Board also cited findings and conclusions contained in Dr. 
Woodrum's May 1983 report.

The Board explained that service connection was available if 
disability resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 331 (West 1982).  The 
Board also cited 38 C.F.R. § 3.303(c) (1984) for the 
proposition that constitutional and developmental defects 
such as personality disorders were not diseases within the 
applicable legislation providing for compensation benefits.  
In addition, the Board referenced 38 U.S.C.A. § 4004(b) (West 
1982) as stating that when a claim was disallowed by the 
Board it could not thereafter be reopened and allowed on the 
same factual basis.  In this regard, citing 38 U.S.C.A. 
§ 4004(b) and 38 C.F.R. § 19.194 (1984), the Board noted that 
when a claimant requested that a claim be reopened after an 
appellate decision and submitted evidence in support thereof, 
VA initially made a determination as to whether such evidence 
was new and material, and if that if it were, whether such 
evidence provided a new factual basis for allowing the claim, 
and both questions were appealable.  Finally, the Board, 
citing 38 C.F.R. § 3.102 (1984), indicated that when a 
reasonable doubt arose regarding the service origin or any 
other pertinent point, it must be resolved in favor of the 
claimant.

The Board reiterated that, as reported by the Board in the 
August 1960 decision, the symptoms of an acquired psychiatric 
disorder were not present during service.  Rather, the Board 
held that the only pertinent disorder diagnosed during 
service was a personality disorder, and that VA compensation 
was not available for that condition.

In reaching the determination, the Board discussed the 
evidence of record, including that submitted during the 
appeal period, but concluded that these statements, including 
the May 1983 report prepared by Dr. Woodrum, did not show 
that the veteran was diagnosed as having psychiatric 
disability during his period of active duty.  As such, the 
Board found that the new evidence essentially duplicated that 
which was previously before the Board in August 1960 and thus 
did not constitute a new factual basis upon which to grant 
service connection for psychiatric disability.

Analysis

The veteran alleges CUE in the Board's October 24, 1984, 
decision that denied his application to reopen a claim of 
service connection for psychiatric disability.  In support of 
this motion, the veteran asserts that the decision was 
clearly and unmistakably erroneous because it failed to 
acknowledge that he suffered from psychiatric disability 
despite the private and VA medical evidence showing that he 
had this condition.  The veteran also maintains that the 
decision neglected to consider whether secondary service 
connection was warranted for psychiatric disability related 
to his service-connected the residuals of a fractured 
mandible, particularly in light of Dr. Woodrum's May 1983 
opinion attributing the veteran's emotional problems to the 
in-service assault that resulted in the veteran's fractured 
jaw.  As such, he asserts that the Board should have reopened 
and granted his claim.  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the Court.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding 
that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision); see also Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Pierce v. Principi, 
240 F.3d 1348, 1353-54 (Fed. Cir. 2001); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have held that VA's 
breach of its duty to assist cannot form a basis for a claim 
of clear and unmistakable error.  Cook v. Principi, 318 F. 3d 
1334, 1344-47 (Fed. Cir. 2002) (en banc); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).  Indeed, it is well settled that 
any failure by VA to comply with its duty to assist in the 
development of a claim does not constitute clear and 
unmistakable error.  The Court recently held in Simmons v. 
Principi, 17 Vet. App. 104 (2003), that the failure to 
provide the appellant with a "comprehensive medical 
evaluation" could not, as a matter of law, serve to vitiate 
the finality of a prior rating decision on the basis of clear 
and unmistakable error.  Id. at 109.  The Court noted that 
the United States Court of Appeals for the Federal Circuit 
had rejected a nearly identical argument in Cook; in Cook the 
Federal Circuit was even broader, declaring, "In summary, a 
breach of the duty to assist the veteran does not vitiate the 
finality of an RO decision."  Id.  (Emphasis added.)  See 38 
C.F.R. § 20.1403(d)(2) (applying the same rule to claims of 
clear and unmistakable error in prior final Board decisions).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original); 
see also Cook v. Principi, 318 F. 3d 1334, (Fed. Cir. 2002).

In addition, the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, was invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. 
§ 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id. 

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b); see also Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
CUE due to pleading deficiency and denial of CUE on merits); 
Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  Accordingly, 
the Board will proceed to consider the merits of the 
veteran's claim.

In the October 24, 1984, decision, the Board denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability.  At the time of the October 24, 
1984, Board decision, 38 U.S.C.A. § 4004 (West 1982) provided 
that when a claim was disallowed by the Board it could not 
thereafter be reopened and allowed, and that no claim based 
upon the same factual basis could be reconsidered. 

In addition, at the time of the October 24, 1984, Board 
decision, the laws and regulations concerning the issue of 
entitlement to service connection for psychiatric disability 
were essentially the same as they are now.  Service 
connection could be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 310, 331 
(West 1982); 38 C.F.R. § 3.303 (1984).  Regulations also 
provided that service connection could be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If the 
disorder was a specified chronic disease, such as a 
psychosis, service connection could have been granted if it 
were manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for a psychosis 
was one year.  38 C.F.R. § 3.307 (1984).

As noted above, the veteran asserts that the October 24, 
1984, Board decision contains CUE because it did not reopen 
the veteran's claim of service connection for psychiatric 
disability and establish service connection for that 
condition.  With respect to the reopening aspect, the Board 
notes that in Bernard v. Brown, 4 Vet. App. 394, 392, held, 

It is axiomatic that claimants do not 
submit claims merely for reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.  

To emphasize and clarify this point, the Court continued, 
"Although the two questions are distinct, they are 
components of a single claim for benefits "under a law that 
affects the provision of benefits by the Secretary."  Id.  
In this regard, the Bernard Court explained that the matter 
that was the subject of the RO's decision, and consequently 
over which the Board had jurisdiction under 38 U.S.C.A. 
§ 7104(a) was the veteran's claim of entitlement to VA 
benefits under 38 U.S.C.A. § 1110.  Therefore, the Court 
explained that the RO's action in determining that no new and 
material evidence had been presented did not limit the scope 
of the Board's review of "the matter" on appeal, and thus 
the Board had jurisdiction over the merits of the veteran's 
reopened claim.  See also West v. Brown, 7 Vet. App. 329, 332 
(1995) (implicitly overruled on other grounds).

In denying the veteran's application to reopen his claim of 
service connection for psychiatric disability and confirming 
and continuing the denial of service connection for this 
condition, the Board acknowledged Dr. Woodrum's May 1983 
report but held that it did not constitute a new factual 
basis on which to allow the claim.  In reaching this 
determination, the Board also acknowledged the veteran's 
contentions, but found that because the evidence of record 
still failed to show that the veteran had had a diagnosed 
psychiatric disability during service, service connection for 
a psychiatric disorder was not warranted.  Instead, the Board 
reiterated that because, as the Board noted in its August 
1960 decision, the symptoms of an acquired psychiatric 
disorder were not present during service, and that the only 
pertinent disorder diagnosed during service was a personality 
disorder for which VA compensation was not available, there 
was no new factual basis upon which to reopen and allow the 
veteran's claim.

Because of the absence of a diagnosis of a psychiatric 
disability for which service connection was available during 
service, there was a tenable basis for the Board's 
determination, and a grant of service connection for a 
neurotic disorder, such as anxiety reaction or 
psychoneurosis, rather than simply a reopening of this claim, 
was not compelled by the evidence of record.  Thus, it is not 
undebatable that service connection was warranted for that 
condition, and it necessarily follows that the Board's 
October 24, 1984, decision, was not clearly and unmistakably 
erroneous.

Although the record suggests that some pertinent evidence was 
not before the Board at the time of the October 24, 1984, 
decision, (Dr. Woodrum's May 1983 reference that the veteran 
was evaluated extensively "on the psychiatric level,") the 
Board notes that a cardinal principle of CUE jurisprudence is 
that a determination as to whether a prior final adjudication 
is clearly and unmistakably erroneous is predicated on the 
facts that were before the adjudicator at the time of the 
prior decision.  38 C.F.R. § 20.1403.  Indeed, in Cook, the 
Federal Circuit held that VA's breach of its duty to assist a 
veteran cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Cook v. Principi, 318 F. 3d at 1346; see also Elkins 
v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 
Vet. App. at 383-84.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's October 24, 1984, 
decision was not clearly and unmistakably erroneous.


ORDER

The veteran's motion to revise or reverse the October 24, 
1984, decision of the Board of Veterans' Appeals that denied 
the veteran's application to reopen a claim of service 
connection for psychiatric disability is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



